Citation Nr: 0512541	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  00-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
modified Bristol repair, right shoulder, due to recurrent 
dislocations with adhesive capsulitis and cystic degenerative 
changes, bursitis, tendonosis, and cyst on the labrum, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for partial tear supraspinatus tendon with rotator 
cuff impingement, right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1989.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In an August 1999 rating the decision the RO denied the 
veteran's claim for a rating in excess of 20 percent for his 
right shoulder disability, at the time characterized as 
status post modified Bristol repair, right shoulder due to 
recurrent dislocations.  The notice of disagreement (NOD) was 
received in October 1999 and the statement of the case (SOC) 
was issued in November 1999.  The appeal was perfected in 
December 1999.  

Subsequently, the disability was re-characterized as partial 
tear supraspinatus tendon with rotator cuff impingement, 
right shoulder rated 20 percent disabling; and status post 
modified Bristol repair, right shoulder, due to recurrent 
dislocations with adhesive capsulitis and cystic degenerative 
changes, bursitis, tendonosis, and cyst on the labrum, rated 
20 percent disabling.  The veteran continued to disagree with 
the assigned ratings.  

The Board remanded these issues in October 2003 so that all 
notification and assistance requirements of the Veterans 
Claim Assistance Act of 2000 (VCAA) could be satisfied.  The 
matter has since been returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Available post service medical treatment records stop in 
November 2000.  At the February 2000 RO hearing the veteran 
testified that he was scheduled to have surgery on his right 
shoulder and that he was receiving treatment at the VA 
Medical Center in Birmingham, Alabama about every three 
months.  These records are not in the claims folder.  

In addition, the veteran was last examined for VA purposes in 
December 2000.  This is too remote to be considered 
contemporaneous.  Therefore further examination and 
adjudication are necessary.  

Accordingly, the Board remands the case for the following 
development:

1.  Ask the veteran to identify any 
places of treatment for his right 
shoulder disability since November 2000, 
and obtain copies of the records of the 
identified treatment.  Simultaneously, 
obtain copies of the veteran's VA 
treatment records from the VA Medical 
Center in Birmingham, Alabama for the 
period from December 2000 to the present.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his right shoulder 
disabilities.  The claims folder should 
be made available to the examiner for 
review prior to the examination and all 
necessary testing/consultations should be 
accomplished.  The examiner is requested 
to provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the service-connected 
disabilities, including those relating to 
any muscle and nerve impairments in the 
relevant extremity.  Range of motion 
studies should be accomplished and the 
examiner is requested to assess the 
severity of each disability and 
specifically note whether and to what 
extent any musculoskeletal disability 
results in limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

3.  The issues on appeal should then be 
re-adjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a SSOC, if in order, and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

